Citation Nr: 1035096	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right hip disability to 
include as secondary to the service-connected right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1971 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In June 2010, the Veteran was notified that his hearing before 
the Board was scheduled on September 9, 2010.  On September 14, 
2010, the Veteran's representative notified the Board that the 
Veteran did not receive notice of the hearing as the notice was 
sent to an incorrect address.  The Veteran's representative 
requested that the Veteran be rescheduled for a hearing before 
the Board at the Regional Office because the Veteran was unable 
to travel to Washington, DC because of medical reasons.  

As good cause has been shown, the case is REMANDED for the 
following action:

Reschedule the Veteran for a hearing before 
the Board at the Regional Office.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


